                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW JERSEY
                                TRENTON DIVISION

 IN RE:                                                              CASE NO.: 19-17462-MBK
                                                                                CHAPTER 13
 Mercedes Torres-Rohwer
 _________________________________/

                          REQUEST FOR SERVICE OF NOTICES
       PLEASE TAKE NOTICE THAT, on behalf of NATIONSTAR MORTGAGE LLC

D/B/A CHAMPION MORTGAGE COMPANY ("Secured Creditor”), and pursuant to Rule

2002 of the Federal Rules of Bankruptcy Procedure, the undersigned requests all notices given or

required to be given and all papers required to be served in this case to creditors, any creditors

committees, and any other parties-in-interest, be sent to and served upon the undersigned counsel

and the following be added to the Court’s Master Mailing List:

                                    RAS CITRON, LLC
                              BANKRUPTCY DEPARTMENT
                              130 CLINTON ROAD, SUITE 202
                                   FAIRFIELD, NJ 07004

                                                 RAS Citron, LLC
                                                 Authorized Agent for Secured Creditor
                                                 130 Clinton Road, Suite 202
                                                 Fairfield, NJ 07004
                                                 Telephone: 973-575-0707
                                                 Facsimile: 973-404-8886
                                                 By: /s/Harold Kaplan
                                                 Harold Kaplan, Esquire
                                                 Email: hkaplan@rasnj.com




                                                                                     19-283385 - HaK
                                                                          TORRES ROHWER, MERCEDES
                                                                                    Request for Service
                                                                                                 Page 1
                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on April 30, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, and a true and correct copy has been served

via CM/ECF or United States Mail to the following parties:

Brad J. Sadek
Sadek and Cooper
1315 Walnut Street
Ste 502
Philadelphia, PA 19107

MERCEDES TORRES-ROHWER
123 WAHWAHTAYSEE TRAIL
MEDFORD LAKES, NJ 08055

ALBERT RUSSO
STANDING CHAPTER 13 TRUSTEE
CN 4853
TRENTON, NJ 08650-4853


                                                RAS Citron, LLC
                                                Authorized Agent for Secured Creditor
                                                130 Clinton Road, Suite 202
                                                Fairfield, NJ 07004
                                                Telephone: 973-575-0707
                                                Facsimile: 973-404-8886
                                                By: /s/Harold Kaplan
                                                Harold Kaplan, Esquire
                                                Email: hkaplan@rasnj.com




                                                                                  19-283385 - HaK
                                                                       TORRES ROHWER, MERCEDES
                                                                                 Request for Service
                                                                                             Page 2
